OFFICE   OF THE AlTORNEY     GENERAL   OF TEXAS
                    AUSTIN
     orlgiaal to Xr. W. W. Hoyd, aa above lndlaateU."* * h,

                                       ou.ga%d) A. E. ro8d
          "¶3lltl
                wml@;,     in autlolpatian 0r troublb,
     Frank Xehano and I r8at on patrol serrioe and
     took along with ua tw arfra wltaessees,ard we
     IIU~la0 the r0iioring    ~~siti0nt

          Where wre a ntxber of shdmplag boats
     draggbgthel~trawls    witblaoneraile of the
     Oal~rtanSouthJett~'aadthino~laile         frcm
     shore of the %ant beaah rront, that ls the beeoh
     that lloa just east 0r ths city of o-cbeatoa.
     lhsss boat8 belong to and/or w(Pg belag operated
     forthe Tstas FL&eriss,LibartyFish     andopter
     Company, National Sonfood -any    and Carlo's
     SSaiood, all or Oalveatoa. None or the boat6 ha&
     lioeme8, nor dill any of the operatox7'oi the
     boat8 bars llcerwas of any kid.   Thd* cm
     01.aiathatth.e state ha6 no wthorltyfo   reQx.im
     ofthezaallo8naeofanykWdfortheprlvlletp
     of txawlbg or wlalng in t&4 Gulf lrrmpeatlw
     oflwtheritlefihreeIasl.~,~lsagussor
     thrsefeetfmmnhwe~thatthesearc,nwQabl8
     weter8andthatonlyaCoentgmrdmm         0raCUBtoma
     om0arham3alawfux~tto           bmmltbelr   boats,
     amlt&atspeolfimllyaTexasQaaw,WaM~hasn0
     jurltallotlonaor eirthorifycwerthaa.'

          "Ihellweth~tthla     mattershwldbe                  brought
     to o tthcmdowninmodlataly.

          "!llmDepaFtmemtis lo&&   cansltlarablerwa-
     me as.nom of these cmzpanies ham3 bo-u&t lloam-
     888 r0r um3-l939 aad aonteti,that they sha.U
     refum to do 80,

          91 nay hmible opialon the responsibility of
     the above taattorsshould not be left to the County
     or DistriH, Attorney but shoti be alWlJ' "Em"
     vlsedbythe   AttOrImyG8ZWd’S    I%qm%rl;laent.

                                      (Sisnsa)   E-m      ‘Ip. Fl.Wt

           It appear8 frmthaso       lottarstbattha           xi8~M i
etmpnles   are sendJsg   their   sbl8tping   boats     into         -53
                                                              the W&WE
EOR.w. k soya, Fe&821


the(hiLfof~co,olttlafe4leasthanonele~            dl8tant
innathe~~,andtbsnt~~r~~by~instrarla,
wfthout first havingpaid the llaenasfeesprestw;cbed      by
Artfole93&a,Vsrwn*8 Azuiotsted   Peml Code,and in vfola-
tionofothustatutoryra&atloae        ~ovm&g   theteklngof
edible aquatio liSe fromthe watsps of thle State ror pay,
barter, aale or 8xohange. Thsse peopl.8are eonten~        that
the State of Texas has no jurliudlotlonwer their flehtag
orshr&&.ng aatlritles
                    anywhere
                           lntheGuI.fofNexle0.
           In our opinion8uoha oontaation la not well founded
lUlbthatth8 leW18tOthe      OOlltm.

           The Congrese of the Republic of Texas paeeed en &et
tle;le;F      pu&darles whiohwae slgnebby prssl4u&Xowton,
                   Thstpal-tOf the Aat, WfthPohiOh
                                                 W al'8
heretmm&ul,     r&&8 as follow:
          "Thatfromand efter the a888geof thls80t,
     the civlleml~litieel    JurLsdgctl0nofthlerc
     publfo be and ia hstsbydeolaredtoertend    to t&e
     follOwin Wuadariee, t0witr     bo@mingatthe
     mouth or the Sabfne riwr, and x=txUng w8t alm$
     theGulfofmxlootbreeleaguesfrmland,tothe
     l~onthottbeWoQran&b,thsnoeupths~inolpal,
     str0amof saidrfmr to ita 8ouraa...- (1 Omeml*s
     xawa ll93)
          In the QaaeeOf city of oalreekrn Y. Menerd, es max.
391, in refemlng to that part of the boundary fixed by the
Congress at%hree1eagws      frOstlami,* the Court tookooea-
slonto say:
          *This clairaof the repubUo upon h8r ooast
     maynotlmve   beena&&tedbyotharmtions        further
     thanonemerine   leaguefmmthe    shore. :;zYell,
     Tide Waters, 2; Vattell, 129. That would V-    muoh
     have depended upon her poww to enforoe her alaiPq
     as we haveseenIn the cam of the Brltlshwas and
     Danish sound, ~eatouLfiwofEat5.one,lS2-158;l
     Kmt. coal.29.R

          #2mn the Republic of T~%w b%Oati?9by emmtiOn    one,
or the states or the ublon, it, a& a State, did not rellnqtiah
but retained "all the raoaat and lmapproprleted landtrkyk43
wlthlilits llmlts." "Ite llmlts+'had been defined by the Con-
mess of the Republic as ki&.nnln& *at the mouth of the Sabine
rim   ara¶mumIagwastaloagtheGuSfofHeriaot~li!tagueo
rl%m~tot&0mouthO;fth%Rl0GraRd%."       -
         Hterb880ebga8*teGtBsJngis&ture~tinrsb
its *8xolnltlYzi
             rightto the $lrlsK%t2oRoverthe Sal lwlud-
edinthel.isdtr3orthelateRwublloai
        __"whatever
               .-    soil below~lcrr-ratermarkis the
     subjeot of erolwlte property and ownerahlp,
     beZang~totheStateon~o6emaritime          border
     and althin whose territory it llw, oubjeet to
     any lawful grants of that.  aoil by the State, or
     the soveW.$n povmrwhiahgovexmil ita terrltxwy, .
     beron,  the declaration  0r Indepexulenoe.w
          In referrlngto the above quotation, the oourt in
Xanohesterv. %laasnohusetts,supra, made this oomeut:

          *But this soil l8'heltlbythe State, not
     only subjeotts, but Zn 6aae 11enme
                                      in tnd     ior,
     theenjoymentof   aertai.npubllorights,es~ng
     which is the ammon liberty of thldngttsh, as
     well shell-fish a8 .Roating fi6h."

           mDunharav.~ph~,SOray~,itawsheldthat
lnthe distributlonofpowers between thegeneral 8nd State
~~~,ther~ttothefis~c#andtheprnrsftore-
@ate   the iisherfen on the ooaste and in.the tide-wGer6 or.
the State, were left by the Coxmtltutioa of the United States,
tiththfa States, subjeot only to suah pommi a8 C01gx-86~ iaw
      ~~xerolse in the regulation of eameme,
$.II?.uI?.                                     foreign and
     f .
          Theoourt~have neverheld,Insofar
                                        aswehavebeen
able to asoertain, that the regtitatlonof the flaheries dthln
the territorial limits of a State was a regulation of -0.
In ?.knoheeterV. &ssachusetts, eupra, it was al.608afdr

          These (flisherles)remain under the exolu-
     sive aontrol of the State, wbioh~has oonaequently
     the right, in its dlsoretion, to approprlata its
     tide-waters and their beds to be Umd.by it8 p@-
     ple as a oormon for taking and aultivatlng fish,
     so far aa it my ba &one without obetru0tlng navi-
     EatIon."
          The above cited ease is also authority for the pro-
position that a State canregulate fishing in the navigable
coastal waters within its territory, in the abseuoe of any
regulation by the Uit.itMStates. We knaw of uo suoh attempted
psa;&Latlonof fisheries appli,aableto suqh w&?#rplOf this State.

          In the cam of Foon P. MU.ler, 234 S.E. 575,~Jullge
Fly, speakLng for the Court, saldr
 Bon. W. W. Boy&   Pa5e 6

                                                      .
           "TheStateofTexas   dsolbns,throPghaCtj-
      cl8 39S0, Vemon*e Saylee* Statutes, thati

           r1All of the public rIver6, bayous, Zsgoo~,
     lakes, bays and fnlete inthisstateandallfhaf
     Partofthe    Gulf ofMexioowIthInth8    ~urlsdi6tlan
     ofthis etate,tog6therwlththel.r beds andbotfcnr,
     and all the produsts thsreoi,shallbe, mmtinrrr,
     -anb swab   the property O? the state of TSXW, ex-
     oept 60 far as their use~ehall be pen&ted    by the
     laws oi this state.'
           "Tens, shoe the yoke of Hexioo we thrown
     o??inl836    anUehebe6am6 an indspendentgovem-
     ment, ha6 nsverforonemmmnt      lost the eorarel@y
      over her lakes, rlv6r6, bayou6, la5oon6, bay6, and
      blete axidthe bed of tha Gul? of Efexloo?or t-e       :
     miles ?romtha ooast?romthe mmthoftho           Sablne.
     river to the mouth of the Rio Gramle.     By treaty
     Texas enteredinfofhe Am~loanIRrlon,a?terharirrg
     been an Independent governwnt for nearly lo years,
     end th8p~pSrtyehehaU      Inher rlvers,bayous       la-
     goons, lakes, bays, and inlete and the tJ.mae-mf.le
     Gulf zone, as well as all her put&lo    lands, were
     reeerml aud retained by the t6rn~ of her treaty
     with the United States. The statute q~tedj.6 mre-
     lya deolaratlono?rlghts thatreulredno           statute
     to give themforceandvltallty.        ah8 fish and game
     are the property of the state, and she not only ha8
     the powqto    regulate and control thc~taldngo??lsh
     antikilling;of gmeci but to absolutely pmhiblt the
     SoJIm. Sterrett v. dibeon (l&x. Cfv. App.) 168 5. 81.
     16. That propoeltIon l6 ti 10-r       open r0r d.tseuselern,'
     nor Is the further proposition that the state has not
     only the authority to regulate or prohibit the oap-
     ture of fish or slaughter of game, but has the au-
     thority to absolutely regulate or prohibit t$ 2
     of such ganteor fl6h when klU6d or taken.
     prohibit the sale of gam and &es regulate the
     sale of fish, oysters, and other products Of Stretue3,
     bays, lakes, and estuaries."
           It will be noted that the court would apparexrkly~~t
 the JuriedlcrtlonOS ths stats over its flsherfecto *thre6 miles
 from the mast fFo!nthe mxth of the Sablne river to th6 nm&h
 of the Rio Grande.w The question before the oourt was not one
 of the 6x&x& o? the State's territorial jurisdlcrtiou,but one
 invvlvlng the right o? an allen to sell ilshwhiah had beeOm8 a
 part o? the uomuerce o? the country, and whloh right had been
 denied ~LLII,
             but grantedfo,oitizens of the State. Thereiore,
,the quotation Is dlatumand does not deolde the question o? the
  &teat o? the territorial ~urlediotion   of the State over it8
  ooaetalwaters.
            Iaeofer aswhpvebe~a~etoaeoerteia,t~ques-
  tlon of whether the Stat0 has jurledldlon over its ?leh0rlee
  to ths extent of its deolared eastern boundary, Wmbe   lmgme
  ?rctz~leiad,~
              oroalyoaeleaguefranlte      shores has awbrbeea
  judlolally determined. Ebwever,the sots referred to lu the
  letters herein quoted mre ooamlttedwellwlthlatb       unqw7
  tloaed terrltorlal jurisdiction ofthls State.

            That part of the opinion In Peon V. Killer, sup-
  dealingwith the authority of the State t0 oontrolaad regu-
  late the taking of fish ?roz~~ltetidal waters is sotid law,
  abuudantly supported by both State and Federal authorities.
  Smith Y. Marylsnd,~lElBoxri71, 74; EoCreadyv. Vlrglala,94
  0. 8, 391; mnoheeter Y. Idaeeaahusette,199 U. S. 240; Lawt0a
  v. Steele,162 IT.S. 133; Loulelansv. xissleslppl,202 U. 8.
  1; New York.81 rel Kennedy Y. Baoker, 24l U. S. 560; lrillbl:
  Y. KoLaughlln, 281 U.S. 264; Sterrett 'I.Gibson, 168 S.W. 16;
  roonv.Xllle~   etux,234S.w.     573;Stephensoav.W00d    (Sup.
  ct.) 34 S. W. (2d) 246; 19 Tex. Jur. 686; 11 R.C.L. lO29.
  also see I&my Y. Robinson (Sup. Ct.), 56 8. W. (2d) 436.

             Wherever'w have seed the t6na "fish* lathla letter,
*' we have wed it la its generio stmee, as being desoriptlve of
  marin lI.?egenerally,laolubingaotonly ilehaethatwordls
   oonmmly understood, but including oysters, elms, ehrlmp, erabe,
  terraplns,turtles, lobeters,aud allother kinds andformot
  marine life embraoedwlthln the provleloaeof Artlale 4026, Re-
  vised Statutes, and by whloh Artiule the State has aeearted it.6
  marship    and authority to regulate the taking thereof la tha
  waters therein desorlbed.

             You are advised t&at we Iran of ao reasonwhy any
 pereoale exemptimnthelaws         o?th.le state regulating, pro-
 hibiting, taxl.ugandgov8miugthetaldn&o??ishin~the            u0astal
 wsters o? this state. The&=e?ore,     we have. in view of the au-
 thorltfee~cltod, been foroed totbe indubitable aonoluslon that
 thetirshiag   conoezae aamod ln?br.Flagg*e    letter am amenable
 to all of our laws governing the taking of fish, shrimp and
 other marine life ln the Gulf of WaxI. wltbln the territorial
 llmlte of this State, which unboubt~        aanuot be less than one
 league from its shore line.
an.W.     W.Boy'd,Fage   8




                                          Youre~v0z-ytruly




          APPROVED JUL i4, 1939
                                                      meletant


                                  eeloa
        Austin,.Teres